This is an attempted appeal from a habeas corpus hearing designed to secure relator's release.
The transcript contains no caption. We are unable to determine whether the hearing was before the district judge in vacation or in term time. Where the hearing is in vacation the transcript must be certified by the judge. Where the proceedings take place before the court in session the transcript must be certified by the clerk of the court. Article 857, C. C. P.; Ex parte Turner, 107 Tex.Crim. Rep.,296 S.W. 295. In the absence of a caption we are unable to determine whether the clerk was authorized to place his certificate on the transcript. Hence the appeal must be dismissed.
The transcript is manifestly incomplete. It contains only the judgment remanding the relator to custody.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.